Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/21 was filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 is directed towards a migration system that appears limited to software per se (i.e. it is not embodied on a hardware medium).  The claim comprises first, second, third and fourth software. Additionally, the claim recites a first and second information system recited at such a high level of generality, without any additional structure or features, that they too may be implemented solely as software. As such, the claims are not limited to statutory subject matter and are therefore non-statutory.  See M.P.E.P. 2601.1 Section I, which states, “Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a 
	Claims 2-10 are rejected for their dependency upon claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites how first and second data store management systems are configured. However, there are no first and second data store management system recited in the parent claim, claim 1. Further, claim 9 does not disclose how such systems would be implemented in such data migration system according to claim 1. It is unclear how the first and second data store management system are related to data migration system of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eda et al. (US 2001/0047367).

Regarding claim 1, Eda discloses a data migration system that performs a data migration of a first information system to a second information system, wherein the first information system uses a first data model; the second information system uses a second data model [see Fig.1; first database system 20 implementing relational database (RDB) and second database system 30 implementing object database (ODB)];
a first software using the first data model used in the first information system is converted into a second software using the second data model by using a data migration rule, and a data model conversion rule that converts the first data model into the second data model is created [see paragraphs 27-28, 24 & 116;62, 82 & 98; RDB data of relational database is converted to ODB data of object database through the use of defined relationship data stored in correlation information repository]; and
a third software, which is created by the second information system based on the second software and uses the second data model, is converted into a fourth software using the first data model based on the data model conversion rule [see Fig. 18 and paragraphs 24 & 116; application conversion means converts an application program of a RDB into an application program of an ODB].

[see paragraphs 27-28, 24 & 116;62, 82 & 98; mutual relationship information between RDB definition information and ODB definition information is used to define relationships between databases, the relationship data being stored in correlation information repository].

Regarding claim 4, Eda discloses the data migration system according to claim 1, wherein the first software and the second software are databases, and the third software and the fourth software are programs [see paragraphs 62; RDB database is converted to ODB data and RDB application is converted to an ODB application].

Regarding claim 5, Eda discloses the data migration system according to claim 1, wherein any one of the first data model and the second data model is a data model of a relational database (RDB) [see paragraph 62 first database is RDB database].

Regarding claim 7, Eda discloses the data migration system according to claim 4, wherein the data model conversion rule includes rules for a database, Table, and Column of an RDB [see Fig. 5 and paragraphs 77 & 82; database including table comprising columns is used to create a relationship between RDB and ODB databases].

Regarding claim 9, Eda discloses the data migration system according to claim 1, wherein a first data store management system is configured of one or more systems, and a second data [see Fig. 1; RDB database system is interpreted as a management system configured of one system and ODB database system is interpreted as a management system configured of one system].

Regarding claim 10, Eda discloses the data migration system according to claim 1, wherein a screen for inputting the data migration rule is displayed [see Fig. 3 and paragraph 69; user enters migration rules/relationships via displayed main menu].

Claim 11 recites the same limitation as claim 1 above and is rejected using the same reasoning.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eda in view of Fong (US 2006/0173865).

Regarding claim 6, Eda discloses the data migration system according to claim 1 as discussed above.

Eda does not expressly disclose any one of the first data model and the second data model is a data model of any one of a document type database, a key value, and a file system.

Fong discloses a system for migrating data from a relational database to an XML database (which is a document database) [see Fig. 2b & paragraph 1].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the XML (document) database as taught by Fong in the system of Eda.

The motivation for doing so would have been to “assist in the sharing of business data with other systems, interoperability with incompatible systems, exposing legacy data to applications that use XML such as e-commerce, object persistence using XML, and content syndication” [see Fong, paragraph 3].

Therefore, it would have been obvious to combine Fong with Eda for the benefits listed above, to obtain the invention as specified in claims 6 and 8.

	
Regarding claim 8, the combination discloses the data migration system according to claim 4, wherein the data model conversion rule includes rules for a primary key, a foreign key, and an index [see paragraphs 180-182; conversion from relational to XML database comprises mapping primary and foreign keys to the relational table information].
	

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 101 rejections are overcome. The prior art of record fails to disclose or render obvious converting software applications by using reverse data model conversion rules as claimed.

	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach converting one database of a first type to a second database of a second type.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137